Citation Nr: 0310883	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, status post myocardial infarction and 5-vessel 
coronary artery bypass graft with history of hypertension, 
evaluated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from December 1940 to December 
1961.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from an October 2001 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO confirmed and continued a 30 percent 
rating for coronary artery disease, status post myocardial 
infarction and 
5-vessel coronary artery bypass graft with history of 
hypertension.  

In his VA Form 9, the veteran requested a hearing before the 
Board.  But he later cancelled his hearing scheduled for June 
2002.  


FINDING OF FACT

The veteran's coronary artery disease is stable; his 
hypertension is well-controlled by medication; there is no 
evidence of any episode of acute congestive heart failure 
during any one year period pertinent to this appeal; and he 
has normal left ventricular function with an ejection 
fraction of greater than 60 percent.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the coronary artery disease, status post myocardial 
infarction and 5-vessel coronary artery bypass graft with 
history of hypertension.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7017 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection was initially granted for hypertension, 
subsequently classified as hypertensive vascular disease 
requiring medications, with evidence of generalized 
arteriosclerosis.  Rating actions resulted in a grant of 
service connection for heart disease and assignment of a 20 
percent rating effective April 1989.  The veteran's heart 
disease was later recharacterized as follows:  status 
myocardial infarction (circa December 1990) and subsequent 
postoperative status, five-vessel coronary artery bypass 
graft.  A 30 percent rating has been effect for this 
condition since April 1992.  

Benign essential hypertensions was noted during the veteran's 
active service.  In his initial claim for service connection 
for hypertension, the veteran related that he had been 
receiving antihypertensive medication since 1975.  He 
underwent 5-vessel coronary artery bypass graft surgery in 
December 1990.

VA clinical records, dated from June 2001 to August 2001, 
reflect that the veteran's vital signs were monitored.  In 
June 2001, pulse rate was 80; blood pressure was 120/70.  In 
July 2001, pulse rate was 100; blood pressure was 120/60.  In 
August 2001, pulse rate was 88; blood pressure was 110/60.

A VA cardiovascular examination was performed in June 2001.  
It was observed that the veteran was wheelchair-bound.  It 
was indicated that the veteran had undergone five-vessel 
coronary artery bypass graft surgery in 1991 and had been on 
medications ever since.  He denied problems with chest pain, 
shortness of breath or palpitations, but was unable to walk.  
He was unable to explain the reason why he was confined to a 
wheelchair.  He indicated that he could not stand up and had 
difficulty even pulling himself forward in his wheelchair to 
be examined.

Clinical inspection revealed that the veteran was in no acute 
distress.  Blood pressure was 120/60, 120/60, and 120/70.  
Pulse was 72.  The lungs had decreased breath sounds, but the 
examiner noted that that the veteran was unable to fully lean 
forward in his wheelchair to perform a full respiration.  A 
III/VI holosystolic murmur was beast heard at the right upper 
sternal border.  The point of maximal impulse could not be 
palpated.  No pedal edema was detected.  

The examiner stated that a comment on the veteran's metabolic 
activity level could not be provided because the veteran did 
not attempt to do any activity.  A radiology report showed an 
80 percent left pleural effusion with no tracheal shift.  An 
echocardiogram disclosed normal left ventricular function, 
with an ejection fraction of greater than 60 percent; also 
noted were aortic valve sclerosis and mild tricuspid 
regurgitation.  

VA clinical records, dated from August 2001 to June 2002, 
reflect the veteran's treatment for various conditions, 
including coronary artery disease and hypertension.  A chest 
x-ray in August 2001 disclosed a large left-sided pleural 
effusion.  A treatment notation of September 2001 indicates 
that a CT scan showed healed left rib fractures which might 
be a clue to bloody effusions seen.  A subsequent treatment 
notation of September 2001 relates that there was no 
indication to pursue any further diagnostic evaluation of a 
left pleural effusion because the veteran was asymptomatic.  

According to another VA treatment entry of September 2001, 
the veteran's blood pressure readings had ranged from 104-
143/58-73 over the past three months, with the latest 
reported at 108/58.  He was receiving antihypertensive 
medication.  When the veteran was examined during December 
2001, his blood pressure was 120/70.  The heart had normal 
rate and rhythm; no murmurs, clicks or rubs were detected.  
Bilateral breath sounds were clear to auscultation.  The 
extremities exhibited no clubbing, cyanosis or edema.  The 
assessments included well-controlled hypertension and stable 
coronary artery disease.  

When the veteran was examined at a VA clinic in April 2002, 
it was reported that his blood pressure readings had ranged 
from 108-130/50-70, with the latest reported at 124/60.  The 
assessment was that his blood pressure remained well-
controlled.  A treatment entry of June 2002 discloses that 
blood pressure was 130/70; pulse rate was regular; the 
veteran was not in respiratory distress and the lungs were 
clear.  There was no edema detected; skin color was normal, 
with no indication of cyanosis.  

II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA is now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Following the RO's determination of the veteran's claim, VA 
issued regulations implementing the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326  (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in August 2001 and by the statement of the case issued 
in March 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statements of the case what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

One MET (metabolic equivalent) is the energy cost of  
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for  medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note (2).  

Coronary bypass surgery is rated as follows:  A 100 percent 
rating is warranted for three months following hospital 
admission for surgery.  Thereafter, a 100 percent rating is 
warranted for chronic congestive heart failure, or; workload 
of 3 METs or less that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  A 60 percent 
rating is warranted for more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 30 percent rating is warranted where there 
is a workload of greater than 5 METs but not greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 10 percent 
rating is warranted for workload greater than 7 METs but not 
greater than 10 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  38 C.F.R. § 4.104, Diagnostic Code 7017.  

One basis upon which entitlement to the next higher rating of 
60 percent may be satisfied for the veteran's coronary artery 
disease is through medical evidence demonstrating that he has 
a restriction in metabolic activity, measured in MET's.  
A MET is defined above.

In this case, MET's cannot be measured by laboratory testing 
because the veteran is wheelchair-bound.  Moreover, the 
veteran's confinement to a wheelchair precludes the 
examiner's estimation of a level of activity in MET's based 
on an account of various tasks and activities.  

Besides MET's, another means for demonstrating entitlement to 
a 60 percent rating for coronary artery disease is through 
evidence demonstrating that the veteran has experienced more 
than one episode of acute congestive heart failure in the 
past year.  In this regard, repeat clinic visits in the 
recent past provided no clinical or x-ray evidence of 
congestive heart failure, and the assessment was that 
coronary artery disease was stable.  Moreover, the veteran's 
blood pressure has remained 
well-controlled.  

Finally, in addition to MET's or to evidence relating to 
acute congestive heart failure, yet another means of 
establishing entitlement to a 60 percent rating for coronary 
artery disease is through evidence demonstrating left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The veteran was found to have normal left 
ventricular function with an ejection fraction of greater 
than 60 percent on the most recent examination.  


For all the foregoing reasons, the claim for a rating greater 
than 30 percent for the veteran's heart disease must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An increased rating for increased rating for coronary artery 
disease, status post 
myocardial infarction and 5-vessel coronary artery bypass 
graft with history of hypertension is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

